UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 GREENFIELD FARMS FOOD, INC. (Exact name of registrant as specified in its charter) NEVADA 26-2909561 (State of incorporation or organization) (I.R.S. Employer Identification No.) Greenfield Farms Food, Inc. 2840 Highway 95 Alt. S., Suite 7 Silver Springs, NV 89429 (704) 619-3738 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common stock, par value of $0.001 per Share None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box ⁫[ ] If this form relates to the registration of a class of securities pursuant to Section 12 (g) of the Exchange Act and is effective pursuant to General Instructions A.(d), check the following box [X] Securities Act registration statement file number to which this form relates:333-157281 Securities to be registered pursuant to Section 12(g) of the Act: Common stock with a par value of$0.001per share INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered A description of the Registrant’s Common Stock is set forth under the caption “Description of Securities” contained in the prospectus included in the Company’s Registration Statement on Form S-1 (File No.:333-157281) as originally filed with the Securities and Exchange Commission onFebruary 11, 2009(the “Registration Statement”), and the amendments thereto, and in the prospectus included in the Registration Statement declared effective on November 10, 2009, is hereby incorporated by reference in response to this item. Item 2.Exhibits Exhibit No. Description Articles of Incorporation and By-Laws Filed on February 11, 2009 as Exhibit 3.1 to the registrant’s Registration Statement on Form S-1 (File No. 333-157281) and incorporated herein by reference. Form of Stock Certificate 23 Consent of Experts and Counsel: Independent Auditor's Consent by Brock, Schechter & Polakoff, CPAs Filed on November 3, 2009 as Exhibit 23.2 to the registrant’s Registration Statement on Form S-1/A9 (File No.:333-157281) and incorporated herein by reference SIGNATURE Pursuant to the requirements of Section 12 of the Securities Act of 1934, the registrant has duly caused this registration statement on its behalf by the undersigned, thereto duly authorized. GREENFIELD FARMS FOOD, INC. Date: April 26, 2011 By:/s/ Larry Moore Larry Moore President and Director
